Title: John Adams to Abigail Adams, 29 January 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 29. 1796
          
          Yesterday which was Post Day from the Eastward I was disappointed again of a Letter and went pesting all the day long against the Post office. But this morning has produced me yours of the 15th which informs me that you meet with similar Dissappointments. There has not one Post parted from Philadelphia for Boston Since I have been here without a Letter from me to You. Wednesdays and Saturdays are the only ones when the Mail is made up for Boston & Quincy and I make a Point of never Suffering one of them to pass without a Letter. Your Letters are the greatest Pleasure of my Life here—but in your last not one Word about the Farm.
          Mr Langworthy and Dr Bollman have called upon me this Week and are both intelligent Men
          I have read this Week Dr styles’s History of Whalley Goffe, Dixwell and Whale and Governor Adams’s Spech to the General Court and I find them both melancholly Examples of superannuation. In the Speech I see the fruit of old Spite against Washington Jay and Old England as well as weak Affectation of Popularity. Personal Malice against Men or Countries, has either no Existence in my

heart, or they are suppressed & overawed by a decisive sentiment of their Antichristian and Antiphilosophical and Antimoral Turpitude & Deformity. Yet I cannot answer for myself that my shaking hands and trembling Lips may not expose to the World Weakness, folly and Wickedness as gross as this, if I should live to advanced Age. Reflections like these determine me at all Events to retire from the public stage in good Season.
          Pray are our Plymouth Friends become Frenchified as well as Antifederal. If they Avow such Opinions as you hear, although I shall never disturb their Repose, I shall never have any Confidence in them. But Doatage appears to me from every quarter among my Old Friends.—
          Our Grand Children are all well thro the small Meazles as Col smith writes me and I hear from Travellers who have lately been entertained at that Hospitable House— May the Means as well as Disposition be long continued—
          You have lost prescious Letters from the Hague and London I doubt not in the late shipwrecks— I have none since that of the 30 of septr which I inclosed to you.
          We shall have a flood of News at once, by and by from France Holland England and &c
          I hope our Mass. House & senate will correct the old Doatard— if they dont they deserve the Confusion & every evil Work to which his impudent Speech directly tends— Yours affectionately as ever
          
            J. A
          
        